
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT

        Amendment No. 2 (this "Amendment"), dated as of July 24, 2014, to the
Stock Purchase Agreement, dated as of September 17, 2013, as amended by the
Amendment to the Stock Purchase Agreement dated as of March 20, 2014 (the "Stock
Purchase Agreement"), between Rockwood Specialties Group, Inc., a Delaware
corporation ("Parent"), and Huntsman International LLC, a Delaware limited
liability company ("Buyer" and, together with Parent, the "Parties").

RECITALS

        WHEREAS, capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Stock Purchase Agreement;

        WHEREAS, September 17, 2014 is the current Outside Date under the Stock
Purchase Agreement;

        WHEREAS, as of the date hereof, despite the reasonable best efforts of
the Parties in accordance with Section 4.5 of the Stock Purchase Agreement, the
closing conditions set forth in Sections 5.2 and 6.2 of the Stock Purchase
Agreement have not been satisfied;

        WHEREAS, the Parties do not anticipate that the closing conditions set
forth in Sections 5.2 and 6.2 of the Stock Purchase Agreement will be satisfied
before the Outside Date;

        WHEREAS, the Parties desire to amend Section 7.1(e) of the Stock
Purchase Agreement to change the date to which either Parent or Buyer may extend
the Outside Date to October 31, 2014;

        WHEREAS, the Parties desire to extend the Outside Date in accordance
with the Stock Purchase Agreement, as amended by this Amendment;

        WHEREAS, in connection with the Stock Purchase Agreement, Buyer entered
into that certain Second Amended and Restated Commitment Letter (the "Commitment
Letter") among JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Citibank, N.A., Citicorp USA, Inc. and Citicorp North
America, Inc., Barclays Bank PLC, Goldman Sachs Bank USA, HSBC Bank USA,
National Association, HSBC Securities (USA) Inc., PNC Bank, National
Association, PNC Capital Markets LLC, Royal Bank of Canada, RBC Capital Markets,
The Royal Bank of Scotland plc and RBS Securities Inc. (the "Commitment
Parties") dated as of October 15, 2013, pursuant to which the Commitment Parties
have agreed, subject to the terms and conditions set forth therein, to provide
financing for the transactions contemplated by the Stock Purchase Agreement,
plus the additional liquidity amounts contemplated by the Commitment Letter
(altogether, the "Financing");

        WHEREAS, Section 15 the Commitment Letter provides that the commitments
and undertakings of the Commitment Parties terminate on September 17, 2014 (the
"Commitment Termination Date"); and

        WHEREAS, Buyer is exploring options to arrange for the Financing to be
available for a period of time that extends at least until October 31, 2014 (the
"Extended Financing"), such Extended Financing to be structured through one or
more of (i) a funding into escrow of existing commitments, (ii) an extension of
the Commitment Termination Date and/or (iii) some other method or combination of
methods whereby Financing has been made available to Buyer on terms and
conditions substantially no less favorable in the aggregate to Buyer than as set
forth in the Commitment Letter.

--------------------------------------------------------------------------------



        NOW, THEREFORE, the Parties agree as follows:

        SECTION 1.    Amendment.    The Stock Purchase Agreement is hereby
amended by replacing Section 7.1(e) thereof in its entirety as follows:

        "(e) by Buyer or Parent by giving written notice to the other party, on
or after October 31, 2014 (the "Outside Date"), if the Closing has not occurred
(other than primarily as a result of action or inaction in contravention of this
Agreement by the party seeking to terminate this Agreement or its Affiliates) in
contravention of this Agreement."

        SECTION 2.    Effectiveness of the Amendment; Financing Covenant.    

        (a)   Section 1 of this Amendment shall not become effective unless and
until Buyer informs Parent that it has been successful in arranging for the
Extended Financing.

        (b)   Buyer shall use its reasonable best efforts to arrange for the
Extended Financing as soon as practicable; provided, however, that nothing in
this Agreement shall obligate the Buyer to accept terms and conditions from
prospective providers of Extended Financing that are substantially less
favorable in the aggregate to Buyer than as set forth in the Commitment Letter.
For the avoidance of doubt, the provisions of Section 4.22 of the Stock Purchase
Agreement shall apply mutatis mutandis to any Extended Financing.

        SECTION 3.    Effect of Amendment.    Except as expressly set forth in
Section 1 above, this Amendment shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Stock Purchase Agreement or any Ancillary Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Following the date of this Amendment, (a) all references to the
Stock Purchase Agreement in the Stock Purchase Agreement or in any Ancillary
Document shall be deemed to be the Stock Purchase Agreement, as amended by this
Amendment, and (b) each reference to "hereof", "hereunder" and "herein" and each
other similar reference and each reference to "this Agreement" and each other
similar reference contained in the Stock Purchase Agreement shall refer to the
Stock Purchase Agreement, as amended by this Amendment.

        SECTION 4.    Counterparts.    This Amendment may be executed in any
number of counterparts with the same effect as if all Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Execution and delivery of this Amendment by
exchange of facsimile or other electronically transmitted counterparts (such as
"pdf") bearing the signature of a Party shall be equally as effective as
delivery of a manually executed counterpart by such Party.

        SECTION 5.    Miscellaneous.    The Parties hereby agree that the
provisions of Article X of the Stock Purchase Agreement shall apply mutatis
mutandis to the execution and delivery of, the interpretation and construction
of, and the performance of the Parties' respective obligations under, this
Amendment.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly
executed as of the day and year first above written.

        

  ROCKWOOD SPECIALTIES GROUP, INC.



 

By:

 

/s/ THOMAS J. RIORDAN


--------------------------------------------------------------------------------



      Name:   Thomas J. Riordan



      Title:   Executive Vice President



 

HUNTSMAN INTERNATIONAL LLC



 

By:

 

/s/ J. KIMO ESPLIN


--------------------------------------------------------------------------------



      Name:   J. Kimo Esplin



      Title:   Executive Vice President and
Chief Financial Officer

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

